DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The amendment filed on 11-16-2021 has been entered and considered.
Claims 18-25, 17-30, 32, 34, and 36-41 are pending in the current application.
Claims 38-41 are new.
Claims 26, 31, 33, and 35 are canceled.
Claims 18-25, 17-30, 32, 34, and 36-41 are rejected as discussed below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-25, 17-30, 32, 34, and 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,853,842 in view of Vidon (FR 2972097). Although the claims at issue are not identical, they are not patentably distinct from each other because the current In re Karlson, 136 USPQ 184 (CCPA). 
10,853,842 discloses all the limitations of the claimed invention with the exception of that the tenants have associated users and wherein the moving is the moving of all users associated with the tenant. However, Vidon, from a similar field of endeavor, teaches a method of detecting users increase and moving a group of users from one server to another (In this case, for example, an ordinary mechanism for transferring voicemail from one voicemail server to another is used. This feature has existed for many years in industrial products. Indeed, the main voice mail providers offer voice mailbox migration tools. These migration tools are mainly used by operators when they add one or more voice servers in their network (to support the increase in their number of subscribers for example): operators can offload existing voice servers by moving some mailboxes that they hosted to the voice servers that have just been put into service. These migration tools are used to move a set of mailboxes (with all their content: greeting, voice messages, usage settings, etc.) from a first voice server to a second voice server. Boxes are usually migrated by number ranges. Finally, it should be noted that these migration tools generally ensure the continuity of the voice mail service during a migration operation (the repository, and possibly the consultation of messages remaining possible during the migration of a mailbox). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Vidon into the communication method of 10,853,842 by migrating group of users associated with tenant (Boxes are usually migrated by number ranges) for the purpose of alleviating and avoiding network congestion.

Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 18, 23-25, 32 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 2017/0220394, also published as WO2016/056760 on 04-14-2016) in view of Vidon (FR 2972097). Hereinafter referred to as Shim.
Regarding claims 18, 25, and 32. Shim discloses a computer-implemented method, comprising: configuring a tenant on a first server instance (see at least figure 1b and Device 100 is configured on one of the servers 2000 (a,b, or c)); determining that a capacity value of the first server instance exceeds a predetermined threshold value (see at least paragraph [0252] and figure 1: determining the threshold value of each server); determining a move time based on a first minimal expected usage of the first server instance during a period of time and a second minimal expected usage of a second server instance during the period of time (see at least paragraph [0252] and [0379]); and moving the tenant from the first server instance to the second server instance at the move time (see at least paragraph [0252] and [0379]).
Shim discloses all the limitations of the claimed invention with the exception of that the tenants have associated users and wherein the moving is the moving of all users associated with the tenant. However, Vidon, from a similar field of endeavor, teaches a method of detecting users increase and moving a group of users from one server to another (In this case, for example, an ordinary mechanism for transferring voicemail from one voicemail server to another is used. This feature has existed for many years in industrial products. Indeed, the main voice mail providers offer voice mailbox migration tools. These migration tools are mainly used by operators when they add one or more voice servers in their network (to support the increase in their number of subscribers for example): operators can offload existing voice servers by moving some mailboxes that they hosted to the voice servers that have just been put into service. These migration tools are used to move a set of mailboxes (with all their content: greeting, voice messages, usage settings, etc.) from a first voice server to a second voice server. Boxes are usually migrated by number ranges. Finally, it should be noted that these migration tools generally ensure the continuity of the voice mail service during a migration operation (the repository, and possibly the consultation of messages remaining possible during the migration of a mailbox). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Vidon into the communication method of Shim by migrating group of users associated with tenant (Boxes are usually migrated by number ranges) for the purpose of alleviating and avoiding network congestion.
Regarding claim 23. Shim in view of Vidon discloses a computer-implemented method further comprising: upon receiving an incoming message, determining that the first server instance is provisioned; and routing the incoming message to the first server instance (see at least abstract and paragraph [0252] and [0379]). 
Regarding claim 24. Shim in view of Vidon discloses a computer-implemented method further comprising: upon receiving an incoming message, determining that the second server instance is provisioned; and routing the incoming message to the second server instance (see at least abstract and paragraph [0252] and [0379]).
Regarding claim 38. Shim in view of Vidon discloses a computer-implemented method wherein the set of users associated with the tenant includes a plurality of users having between 10 and 400,000 users ( Boxes are usually migrated by number ranges
Regarding claim 39. Shim in view of Vidon discloses a computer-implemented method wherein the determined capacity value indicates that a number of users in the set of users associated with the tenant has grown (to support the increase in their number of subscribers 
Regarding claim 40. Shim in view of Vidon discloses a computer-implemented method  wherein the capacity value is associated with a number of tenants currently assigned to the first server instance(to support the increase in their number of subscribers).
Regarding claim 41. Shim in view of Vidon discloses a computer-implemented method wherein the capacity value is associated with a number of users currently assigned to the first server instance (to support the increase in their number of subscribers …These migration tools are used to move a set of mailboxes (with all their content: greeting, voice messages, usage settings, etc.) from a first voice server to a second voice server.)
Claims 19, 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Vidon in view of Chang e al (US 2018/0109471). Hereinafter referred to as Chang.
Regarding claims 19, 27 and 34, Shim discloses all the limitations of the claimed invention with the exception of in response to moving the tenant, deleting users of the tenant from the first server instance. However, Chang, from the same field of endeavor, discloses in response to moving the tenant, deleting users of the tenant from the first server instance (see at least paragraph [0041]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Chang, as indicated, into the communication method of Shim for the purpose of managing resources and freeing memory space.
Claims 20-21, 28-29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Vidon and further in view of Karaoguz et al (US 2005/0233693). Hereinafter referred to as Karaoguz.
Regarding claims 20-21, 28-29 and 36, Shim in view of Vidon discloses all the limitations of the claimed invention with the exception in response to moving the tenant, . 
Claims 22, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Vidon and further in view of Zitnik et al (US 2015/0373200). Hereinafter referred to as Zitnik.
Regarding claims 22, 30, and 37. Shim in view of Vidon discloses all the limitations of the claimed invention with the exception authenticating users of the tenant using a central authentication instance. However, Zitnik, from the same field of endeavor, teaches authenticating users of the tenant using a central authentication instance (see at least paragraph [0015]).Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Zitnik, as indicated, into the communication method of Shim in view of Vidon, for the purpose of granting access.
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-25, 17-30, 32, 34, and 36-41  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.